Citation Nr: 0943546	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a mental disability 
including emotional instability, anxiety disorder, pain 
disorder, and dysthymia.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to December 
1969

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A January 2008 Decision, in part, denied the Veteran's 
request to reopen a claim of service connection for a mental 
disability including emotional instability, anxiety disorder, 
pain disorder, and dysthymia.  Pursuant to a Joint Remand by 
the Veteran and the VA, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case as to this 
issue to the Board in July 2009.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Remand noted that in an August 2005 statement, the 
Veteran's representative advised the VA that the Veteran had 
been receiving ongoing treatment for a mental disability at 
VA medical centers in Longview and Shreveport, Louisiana.  
Since these records were not included in the claims file, and 
there was no indication that the RO sought to obtain the 
records, the Veteran's representative argued that the VA had 
failed in its duty to assist the Veteran.  

In view of the Court's decision, the Board finds that the 
claim must be remanded to the RO so that it can obtain the 
relevant records and incorporate them into the claims file.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all relevant 
medical records from the VA medical 
centers in Longview and Shreveport, 
Louisiana. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if new and material evidence 
has been received to reopen a claim for 
service connection for a mental 
disability including emotional 
instability, anxiety disorder, pain 
disorder, and dysthymia.  If so, the RO 
should undertake any necessary additional 
development and review the underlying 
service connection issue under a merits 
analysis.  If the claim is denied either 
under a new and material evidence 
analysis or a merits analysis, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



